Case 2:17-cv-09070-JVS-JC Document 55-2 Filed 02/27/19 Page 1 of 3 Page ID #:479




                        Exhibit B
Case 2:17-cv-09070-JVS-JC Document 55-2 Filed 02/27/19 Page 2 of 3 Page ID #:480



    1

    2

    3

    4

    5

    6

    7

    8

    9                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10

   11
        EDELYNNE BERGADO,                      Case No. 2:17-cv-09070-JVS-JC
   12
                      Plaintiff,               [PROPOSED] JUDGMENT
   13
                                               Judge: Hon. James V. Selna
   14        v.
   15   MARLON VELONZA, et al.,
   16                 Defendants.
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                    [PROPOSED] JUDGMENT
Case 2:17-cv-09070-JVS-JC Document 55-2 Filed 02/27/19 Page 3 of 3 Page ID #:481




    1                           [PROPOSED] JUDGMENT
    2         Having been informed that Defendants have performed under the Parties’
    3 Settlement Agreement, IT IS ORDERED, ADJUDGED, and DECREED that Plaintiff

    4 take nothing, the action and all of Plaintiff’s claims and causes of action are

    5 DISMISSED WITH PREJUDICE, and each party to bear its own costs and attorneys’

    6 fees.

    7

    8         IT IS SO ORDERED.
    9

   10

   11 Dated: _______________, 2019        ____________________________
                                          Honorable James V. Selna
   12                                     United States District Judge
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                            1
                                   [PROPOSED] JUDGMENT
